PER CURIAM.
We affirm the summary denial of appellant’s motion for postconviction relief, which challenged his 1996 no contest plea to charges of resisting with violence and battery. His claims are procedurally *1098barred as untimely. Fla. R.Crim. P. 3.850(b). We reject his claim that Padilla v. Kentucky, — U.S. —, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), is retroactive. Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011), rev. granted, 81 So.3d 414 (Fla.2012); Davis v. State, 69 So.3d 315 (Fla. 4th DCA 2011).
Further, even if Padilla is found to be retroactive, appellant does not allege that the court failed to give the standard deportation warning of Florida Rule of Criminal Procedure 3.172(c)(8), and his claim is insufficient to merit relief. See Flores v. State, 57 So.3d 218 (Fla. 4th DCA 2010), petition for review pending, No. SC11-989.

Affirmed.

STEVENSON, TAYLOR and HAZOURI, JJ., concur.